402 F.3d 875
Bill Badi GAMMOH, dba Taboo Theater aka Pelican Theater; Leslie West; Armine Michelle Bedrosian; Christine Johanna Fener; Charbonesse Garrett; Heather Eloise Elam; Stacy Joy Andre; Meghann Lara Ann Onselen, Plaintiffs-Appellants,v.CITY OF LA HABRA, Defendant-Appellee.
No. 04-56072.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted November 1, 2004.
Filed January 26, 2005.
Amended April 1, 2005.

Scott W. Wellman and Stuart Miller, Wellman & Warren, Laguna Hills, CA, for the plaintiffs-appellants.
Deborah J. Fox and Dawn A. McIntosh, Fox & Sohagi, Los Angeles, CA, for the defendant-appellee.
Scott D. Bergthold, Chattanooga, Tennessee, for Amicus Curiae League of California Cities.
Appeal from the United States District Court for the Central District of California; Gary L. Taylor, District Judge, Presiding. D.C. No. CV-03-00911-GLT.
Before: TASHIMA, FISHER, and TALLMAN, Circuit Judges.

ORDER

1
The court's opinion, filed January 26, 2005, is amended as follows:


2
The second paragraph on slip op. 1131, under heading "C", line 3: the words "leaves open" are deleted and replaced with, "does not unreasonably limit".


3
Slip op. 1135, first paragraph, line 2: the word "ample" shall be inserted between "open" and "alternative".


4
With these amendments, Judges Fisher and Tallman have voted to deny the petition for rehearing en banc and Judge Tashima so recommends. The full court has been advised of the petition for rehearing en banc. No judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.


5
The petition for rehearing en banc is DENIED. No further petitions for rehearing or petition for rehearing en banc shall be entertained.